Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed September 28, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14 and 20-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cucci et al. (5,528,409) in view of Tatum et al. (7,831,152 from Applicant’s Information Disclosure Statement) further in view of Schubert et al. (“Electroluminescence induced by photoluminescence excitation in GaInN/GaN light-emitting diodes” from Applicant’s Information Disclosure Statement).
Regarding claims 1, 2, 14, 20-22, 25 and 26, Cucci et al., henceforth Cucci, discloses an optical probe system comprising a radiation source (42 in Fig. 1) configured to emit a first radiation beam, said first radiation beam comprising optical energy and first data (“power + data”), a photodetector (26) configured to detect a second radiation beam, and an optical probe (20, 22) having a proximal end and a distal end and being at its proximal end optically connected to the photodetector and the radiation source, the probe comprising an optical guide connecting the distal end with the proximal end, the optical probe having at its distal end an optical converter circuit (18), said circuit comprising an application device (54) configured for at least one of monitoring and manipulation at the distal end of the probe, the application device being configured to generate second data (“digital data”) indicative of the functionality of the application device, and an optoelectronic device (50, 64) configured to convert said first radiation beam received from the radiation source into electrical energy (68) and to receive said first data, the first data being related to the functionality of the application device (52), the optoelectronic device further being configured to emit said second radiation beam (beam emitted by 64 through 22) towards the photodetector, said emission being inducible by the incoming first radiation beam, the second radiation beam comprises the second data; and wherein the optical converter circuit is powerable by said electric energy (68) in the first radiation beam.
Still regarding claims 1, 2, 14, 20-22, 25 and 26, Cucci teaches the claimed invention except for the optical probe configured for insertion in a subject.  Tatum et al, henceforth Tatum, discloses an optical probe (10 in Fig. 1) integrated into a medical device such as a catheter (see column 8, line 56 to column 9, line 7) wherein the medical device further comprises the radiation source (18) and having a distal end (14) configured for insertion in a subject wherein the optical probe comprises an optical guide (16) connecting the distal end with a proximal end (12), the optical probe having at the distal end an optical converter circuit (24) configured for insertion in the subject in column 8, line 56 to column 9, line 23, which states that the remote transceiver 14 and hence the converter circuit 24 as well is disposed inside of the patient’s body.  Tatum further discloses the optical guide (16) configured to guide at least part of a first radiation beam (26) from the proximal end to the distal end and at least part of a second radiation beam (28) from the distal end to the proximal end wherein both are guided along a same optical path in the optical guide in Fig. 1.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to insert an optical probe into a subject as disclosed by Tatum in the device of Cucci for the purpose of using the probe in medical applications without a remote power source.    
Still regarding claims 1, 2, 14, 20-22, 25 and 26, the proposed combination of Cucci and Tatum teaches the claimed invention except for a semiconductor configured to perform photo-induced electroluminescence.  Schubert discloses an optoelectronic semiconductor configured to perform photo-induced electroluminescence which receives a first radiation beam at a first wavelength and emits a second radiation beam at a second wavelength that is greater than the first wavelength in pages 191105-1 to 191105-3 and Figs. 4(a)-(b), which teaches an LED chip photoexcited using a 405 nm laser and luminescence at a higher wavelength having a peak at approximately 450 nm.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the time of the invention would have found it obvious to use a semiconductor configured to perform photo-induced electroluminescence as disclosed by Schubert in the device of the proposed combination of Cucci and Tatum for the purpose of providing two way transmission using a single device.  
Regarding claim 3, Cucci discloses an optical fiber in column 3, lines 27-31.
Regarding claim 4, Cucci discloses a control unit (24) connected to the radiation source and configured to control the optical energy and providing the first data thereto and also being connected to the photodetector for receiving the second data therefrom in Fig. 1.
Regarding claim 5, Cucci discloses the control unit configured for operating a control loop for controlling at least one of the optical energy and first data based at least partly on the second data in Fig. 1.
Regarding claims 6 and 7, Cucci discloses the second radiation beam is dependent upon an electrical load on the optoelectronic device wherein the control loop is configured to optimize the electrical load on said optoelectronic device in column 4, line 52 to column 6, line 14.  The proposed combination of Cucci, Tatum and Schubert teaches the claimed invention except for specifically stating a feedback loop in which total luminescence of the optoelectronic semiconductor is measured.  However, feedback loops are well-known and commonly used in conjunction with optoelectronic devices and as such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a feedback loop in which total luminescence of the optoelectronic semiconductor is measured to optimize the electrical load in order to improve efficiency while meeting the optical requirements of the application.
Regarding claim 8, Cucci discloses the optoelectronic device comprises a light emitting diode (64) in Fig. 1.
Regarding claim 9, the proposed combination of Cucci, Tatum and Schubert teaches the claimed invention except for specifically stating forming the type of optoelectronic device.  However, various types of optoelectronic devices are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of optoelectronic devices such as a direct bandgap device as a matter of obvious design variation depending on the application.  
Regarding claim 11, Cucci discloses the optical converter circuit powerable solely by the electrical energy from the optoelectronic device in column 1, lines 34-38.
Regarding claim 12, Cucci discloses the optical converter circuit powerable directly by said electrical energy from the optoelectronic device without any voltage up up-conversion in Fig. 1.
Regarding claim 13, Cucci further discloses the system comprising a device whose operating parameters are to be controlled as a function of information provided to it in column 3, lines 15-23.  The proposed combination of Cucci, Tatum and Schubert teaches the claimed invention except for specifically stating the type of application device.  However, various types of application devices are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the fiber optic system as any type of application device as a matter of obvious design variation.
Regarding claims 23 and 24, Schubert further discloses an optical device configured to perform photo-induced electroluminescence which reduces the power requirements in pages 191105-1 to 191105-3.  The proposed combination of Cucci, Tatum and Schubert teaches the claimed invention except for the claimed optical converter circuit.  However, since Schubert discloses reducing the power requirements, one of ordinary skill in the art before the time of the invention would have found it obvious to use the claimed converter circuit of the proposed combination of Cucci, Tatum and Schubert in the claimed manner, to disconnect the optoelectronic device from its power source during which photo-induced electroluminescence occurs, for the purpose of conserving power.  Further, Tatum discloses the use of capacitors in the control block of the optical probe in column 18, lines 3-16 and as such, one having ordinary skill in the art would find it obvious to use a capacitor to bridge that period of time in order to further conserve power.  
Regarding claim 27, the proposed combination of Cucci, Tatum and Schubert teaches the claimed invention except for specifically stating the wavelength of the beams.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed wavelengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments, see pages 9-12, with respect to claims 1 and 14 have been considered but are moot in view of the new grounds of rejection.  Since Applicant has removed the “single junction” limitation, Chaimowicz which was relied upon for teaching that, is hence no longer pertinent to the claims.  However, Schubert discloses an optoelectronic semiconductor configured to perform photo-induced electroluminescence which receives a first radiation beam at a first wavelength and emits a second radiation beam at a second wavelength that is greater than the first wavelength as discussed in the rejection of claims 1 and 14 above.  
On pages 13-14, Applicant discusses Schubert in regards to claims 23 and 24.  However, Applicant also states that “one of ordinary skill in the art would not have arrived at Applicant’s claimed invention as claimed in amended independent claims 1 and 14 by referencing the disclosure of Schubert.”  Hence, it is unclear whether Applicant is in fact referring to claims 23 and 24 or a potential rejection of claims 1 and 14 in view of Cucci, Tatum and Schubert.  In any event, both will addressed for the sake of clarity and compact prosecution.  
In regards to claims 23 and 24, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Cucci already discloses an optical converter circuit.  Since Schubert discloses reducing the power requirements, one having ordinary skill in the art would find it obvious to disconnect the optoelectronic semiconductor from its power source in order to conserve power since the device of Schubert performs photo-induced luminescence, rendering any power signal as excitation redundant.  
In regards to claims 1 and 14, Applicant has only stated that “Schubert describe[s] experimental findings of emissions resulting from photo-excitation of a semiconductor device by recognizing that the excitation ‘consists of two recombination channels’…” and “the alleged combination appears to be based on disparate teachings of the references” but does specifically address the newly amended claim limitations of an optoelectronic semiconductor configured to perform photo-induced electroluminescence which receives a first radiation beam at a first wavelength and emits a second radiation beam at a second wavelength.  Thus it cannot be persuasive to overcome the prima facie rejection of claims 1 and 14 above.  Schubert discloses in pages 191105-1 to 191105-3 and Figs. 4(a)-(b), an LED chip photoexcited using a 405 nm laser and luminescence at a higher wavelength having a peak at approximately 450 nm.  Schubert is at the very least reasonably pertinent to the problem of Cucci, since Cucci pertains to a two way optical probe while Schubert pertains to an LED that emits a second radiation beam which is inducible by the first radiation beam using a laser diode.  All of the inventions are optical devices and one of ordinary skill would have found Schubert to be pertinent to the particular problem and would have a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 28, 2022